Citation Nr: 1402680	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  09-42 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.  

2.  Entitlement to service connection for a cervical spine disability, to include cervical brachial syndrome and degenerative disc disease.  

3.  Entitlement to an initial compensable evaluation for chondromalacia of the left knee.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1975 to July 1978, and in the Army National Guard from July 1987 to January 2007.  He also had more than 10 years of unverified, inactive service.  

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

A hearing was held in August 2013 before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing testimony is in the file.  At the August 2013 hearing, the Veteran submitted additional evidence in support of his claim which was accompanied by a waiver of initial consideration of such by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304(c) 2013.  

At the time of the March 2007 rating decision and at all times prior, the Veteran was represented by Disabled American Veterans.  However, in January 2008, the Veteran submitted a completed VA For 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in favor of the American Legion.  At all times after this submission, the American Legion has acted on the Veteran's behalf in all VA matters.  Accordingly, the Veteran's current representation is as stated on the title page.  

Initially, in light of the varying diagnoses rendered with respect to the Veteran's claimed cervical spine disability, as discussed below, the Board has expanded and recharacterized the Veteran's claim pursuant to the United States Court of Appeals' (the Court's) holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), holding that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  

Initial matter

In the March 2007 rating decision, the RO denied the Veteran's claim to establish service connection for plantar fasciitis of the left foot, and he expressed disagreement with this determination in a timely manner, which placed the claim in appellate jurisdiction.  However, in an August 2009 decision review officer (DRO) decision, the RO granted this claim; a noncompensable (zero percent) evaluation was assigned, effective from February 1, 2007.  The Veteran did not express disagreement with the assigned evaluation or effective date of this award, and thus, that matter has been resolved and is no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  

The issues of entitlement to service connection for a cervical spine disability, to include cervical brachial syndrome and degenerative disc disease, and entitlement to an initial compensable evaluation for chondromalacia of the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

By way of an August 2013 written correspondence from the Veteran, prior to promulgation of a decision, the Veteran withdrew his appeal concerning his claim to establish service connection for diabetes mellitus, type II.



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for diabetes mellitus, type II, has been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2013).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2013) (as amended by 68 Fed. Reg. 13,235 (April 18, 2003)).

By correspondence from the Veteran dated in August 2013, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal with regard to his claim to establish service connection for diabetes mellitus, type II.  As such, the Board finds that the criteria have been met for withdrawal of the Veteran's appeal as to the issue of entitlement to service connection for diabetes mellitus, type II.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal as to entitlement to service connection for diabetes mellitus, type II, is dismissed.  



REMAND

With regard to the Veteran's claimed cervical spine disability, the Board concludes that a remand is necessary because the August 2006  VA examination is inadequate for the purpose of adjudicating the claim.  Specifically, the August 2006 examination does not address the Veteran's in-service diagnoses of cervical brachial syndrome and degenerative disc disease of the cervical spine, and adequate testing to confirm or rule out these diagnoses, was not completed.  On remand, the Veteran must be provided another VA examination which addressed the nature and etiology of any cervical spine disability which has been present during the appeal period.  

Also, the Veteran was most recently provided a VA examination to determine the severity and manifestations of his left knee disability in August 2006; more than seven years ago.  Review of the Veteran's post-service private treatment records reflect that, since the August 2006 QTC examination, he has suffered a torn left meniscus and his left knee symptomatology has increased.  When the evidence indicates that a disability has worsened since the last examination, VA is generally required to obtain a new medical examination to evaluate the current degree of impairment.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

Accordingly, the appeal is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the current severity and manifestations of his left knee disability as well as the nature of any cervical spine disability identified during the pendency of the appeal.  The complete record must be provided to and reviewed by the examiner.  Any appropriate diagnostic testing, to include X-ray and magnetic resonant imaging (MRI) testing should be completed, if necessary, on the left knee and cervical spine.  Thereafter, the examiner must address the following:  

a.  Report all ranges of motion of the left knee, to include upon repetitive motion testing and with consideration of whether functional loss exists as defined by DeLuca v. Brown, 8 Vet. App. 202 (1995) (including pain, weakness, fatigability, incoordination, loss of motion, or other functional limitation).  If on testing the Veteran experiences pain within the range of motion, the examiner should document at what degree the pain begins.  The examiner should also determine the physical state of the Veteran's semilunar cartilage, to include whether such is dislocated or has been removed, and whether the Veteran has recurrent subluxation or lateral instability of either knee and, if so, the severity.  

If there is functional loss as a result of weakened movement, excess fatigability, or incoordination in either knee, the examiner should express the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Furthermore, the examiner should state whether any pain associated with the left knee disability could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

b.  Identify all cervical spine disabilities which have been present during the appeal period (since February 1, 2007).  

If degenerative disc disease of the cervical spine and/or cervical brachial syndrome are not identified in part (b), the examiner must reconcile this finding with the service treatment records reflecting these diagnoses in January and February 2002.  

c.  For each cervical spine disability identified in part (b), the examiner must provide an opinion addressing whether it is at least as likely as not (50 percent probability or more) that the disability had its onset during or is otherwise related to the Veteran's active duty.  

The examiner must provide a complete rationale for all opinions stated.

2.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  

3.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


